DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 are pending in the application and have been examined. 

Allowable Subject Matter
Claims 1, 2, and  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Gimmler et al. (US 5,546,793) and Citron et al. (US 4,843,870). Gimmler teaches a controller for performing a control method for an internal combustion engine to determine and control a torque output while Citron teaches estimating a cylinder internal pressure of an internal combustion engine. However, Gimmler nor Citron either together or in combination anticipate or render obvious at least, “a target ignition timing calculator that calculates a basic value of target ignition timing corresponding to present driving conditions, by using an ignition timing setting function in which a relationship between preliminarily set kinds of driving conditions and the basic value of target ignition timing is set; an ignition controller that performs feedback control which changes ignition timing based on an actual value of the internal cylinder pressure; and an ignition setting learning calculator that changes setting values of the ignition timing setting function so that the basic value of target .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/K.P.L./Examiner, Art Unit 3747                

/JOSEPH J DALLO/Primary Examiner, Art Unit 3747